MEMORANDUM**
California prisoner Jack Allen Wilson appeals pro se the district court’s summary judgment in favor of prison officials in his 42 U.S.C. § 1983 action alleging violations of the Eighth Amendment. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Delta Savings Bank v. United States, 265 F.3d 1017, 1021 (9th Cir.2001), and we affirm.
The district court properly granted summary judgment on Wilson’s deliberate indifference claim because Wilson failed to raise a triable issue of fact as to whether the alleged delay in eye surgery caused him further injury. See McGuckin v. Smith, 974 F.2d 1050, 1060 (9th Cir.1992) overruled on other grounds by WMX Technologies, Inc. v. Miller, 104 F.3d 1133 (1997); see also Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir.1996) (difference of opinion between prisoner and prison doctors fails to show deliberate indifference as a matter of law).
Wilson’s claims against Dr. Meyers and Dr. Greenman fail because Wilson did not allege that they either personally participated in, or knew of, the alleged constitutional deprivation. See Mabe v. San Bernardino County, 237 F.3d 1101, 1109 (9th Cir.2001).
The district court did not abuse its discretion in denying Wilson’s request for appointment of counsel because he failed to demonstrate “exceptional circumstances.” Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.1991).
We decline to address contentions in Wilson’s opening brief raised for the first time on appeal. See Pfingston v. Ronan Eng’g Co., 284 F.3d 999, 1003-04 (9th Cir.2002).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.